DETAILED ACTION
This action is pursuant to the claims filed on November 15, 2022. Claims 1-16 are pending. Claims 12-16 are withdrawn. A first action on the merits of claims 1-11 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of Group I in the reply filed on November 15, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kassegne et al. (hereinafter ‘Kassegne’, U.S. PGPub. No. 2016/0083920), and further in view of Mercanzini et al. (hereinafter ‘Mercanzini’, U.S. PGPub. No. 2017/0028191).
In regards to independent claim 1 and claims 2-3, 5 & 7, Kassegne discloses an array of electrodes (glassy carbon neural electrode array in Fig. 20), comprising: 
a first insulating layer (a polyimide layer 2020 as shown in Fig. 20); and 
a glass carbon layer (glassy carbon 2130 & 2040) on at least a portion of the first insulating layer, wherein the glassy carbon layer is composed of glassy carbon configured to provide one or more channels, wherein the one or more channels each includes a microstructure comprising a bump pad, an interconnect, and an electrode embedded in first and second insulating layers ([0036], [0109]-[0110], [0114] & Fig. 20 discloses patterned glassy carbon electrodes, traces, and bump pads disposed on the polyimide layer, each of the electrode and its trace and bump pad provide an electrical channel for signal monitoring from the electrodes).
However, Kassegne is silent as to a second insulating layered over the interconnect, and not layered over the bump pad and the electrode.
Mercanzini teaches a patterned neural electrode array comprising a plurality of electrodes (120 in Fig. 12), a plurality of traces (315) and a plurality of bump pads (145) disposed on an upper surface of a first insulating layer (polymeric layer 305) and a second insulating layer (second polymeric layer 325 in Figs. 13A-13B) disposed over the array to expose the bump pads and the electrodes (second polymeric layer 325 comprises openings 310 to expose the electrodes and the bump pads and hide the traces 314 as shown in Fig. 13B). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the electrode array of Kassegne and incorporate the second insulating layer as taught by Mercanzini to thereby expose the electrodes and the bump pads while isolate the traces from the outside environment ([0114]). 
In regard to claims 4 & 8-10, the electrode array of Kassegne/Mercanzini combination is configured for electrocorticography, electroencephalography, neural stimulation or electromyography and therefore, is inherently coupled to a monitoring or external device (Kassegne, [0012], [0049] & [0111]). 
  In regard to claims 6 & 11, Kassegne further discloses that the glassy carbon is formed from patterned pyrolysed carbon ([0112]-[0114]: pyrolysis is carried out to achieve the desired glassy carbon microelectrode array pattern (microelectrodes, traces and bumps) to transfer to the polyimide surface  as shown in Fig. 18).
In regards to claim 8, Kassegne further discloses the electrode is sized between 1 square nanometer and 1 square meter ([0114]): electrodes have a diameter of 300 micron or 0.28 mm2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        12/13/2022